Citation Nr: 0008761	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-16 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of Department of Veterans 
Affairs loan guaranty indebtedness in the amount of 
$13,879.36 plus interest.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1980.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Committee 
on Waivers and Compromises (Committee) of the Columbia, South 
Carolina, Regional Office (RO) which determined that the 
veteran had not submitted a timely request for waiver of 
recovery of loan guaranty indebtedness in the amount of 
$13,879.36 plus interest and denied the request.  The veteran 
represents himself in this appeal.  
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  On May 3, 1996, the veteran received written notice of a 
Department of Veterans Affairs loan guaranty indebtedness in 
the amount of $13,879.36 plus interest and his waiver rights 
by "certified mail-return receipt requested."  

3.  The veteran's request for waiver of recovery of his 
Department of Veterans Affairs loan guaranty indebtedness in 
the amount of $13,879.36 plus interest was received in May 
1998.  


CONCLUSION OF LAW

The veteran did not submit a timely request for waiver of 
recovery of his Department of Veterans Affairs loan guaranty 
indebtedness in the amount of $13,879.36 plus interest.  38 
U.S.C.A. § 5302(b) (West 1991); 38 C.F.R.§ 1.964(e) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to any loan guaranteed, insured, or made under 
Chapter 37, the Secretary shall waive payment of an 
indebtedness to the Department of Veterans Affairs (VA) by 
the veteran, or the veteran's spouse, following default and 
loss of the property, where the Secretary determines that 
collection of such indebtedness would be against equity and 
good conscience.  A request for waiver of loan guaranty 
indebtedness shall be made within one year after the date on 
which the debtor receives, by "certified mail-return receipt 
requested," written notice from the VA of the indebtedness.  
If written notice of indebtedness is sent by means other than 
"certified mail-return receipt requested," then there is no 
time limit for filing a request for waiver of indebtedness of 
loan guaranty indebtedness.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R.§ 1.964(e) (1999).  

In April 1996, the RO informed the veteran in writing of a VA 
loan guaranty indebtedness in the amount of $13,879.36 plus 
interest by "certified mail-return receipt requested."  A 
Domestic Return Receipt (PS Form 3811) indicates that the 
veteran signed for and received the written notice on May 3, 
1996.  

A July 1996 letter from Lea B. Kerrison, Attorney, to Rebecca 
Johnson of CSC Credit Services conveys that the veteran was 
requesting "a Waiver of Debt from the VA."  A May 1998 
letter from I. Sonia Taylor, Attorney, to the VA Debt 
Management Center requests that the document be accepted as 
the veteran's request for waiver of recovery of his loan 
guaranty indebtedness.  Ms. Taylor asserted that the veteran 
stayed in constant contact with the VA Debt Management Center 
following his receipt of the written notice of his loan 
guaranty indebtedness; discussed the indebtedness with an 
attorney who made several calls to the VA Debt Management 
Center; and intended to request a waiver of recovery of the 
loan guaranty indebtedness.  Ms. Taylor stated that the 
veteran's request was not previously submitted due to either 
a miscommunication or a misunderstanding.  She requested that 
waiver of recovery of the indebtedness be granted despite the 
expiration of more than a year since the veteran's receipt of 
notice of the indebtedness.  In his September 1998 
substantive appeal, the veteran advanced that his request for 
waiver of recovery of the loan guaranty indebtedness was not 
timely submitted due to his attorney's negligence.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
received written notice of his VA loan guaranty indebtedness 
in the amount of $13,879.36 plus interest and his waiver 
rights by "certified mail-return receipt requested" in May 
1996.  In May 1998, the veteran requested waiver of recovery 
of his VA loan guaranty indebtedness.  While attributing the 
oversight to his attorney's negligence, the veteran has 
acknowledged that he did not submit a timely request for 
waiver of recovery of his VA loan guaranty indebtedness.  
Therefore, the requested waiver is denied.  38 U.S.C.A. 
§ 5302(b) (West 1991); 38 C.F.R.§ 1.964(e) (1999).  The 
failure of an attorney to act does not toll the time period 
for entering a request for a waiver of recovery since the 
veteran could have filed the request himself.  The veteran 
was informed of his rights and obligations and did not act.


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $13,879.36 plus interest is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


